Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 EXAMINER’S AMENDMENT
A conversation with Gregory Habiak on 06/14/2022 and Daniel Lee on 06/15/2022 to discuss art of record, the claimed invention, the withdrawn claims, and examiner’s amendments based on the claim set, filed on 05/25/2022.  Applicant authorized and approved the examiner’s amendments to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
For claim 11, line 4:
“a handle body” amended to –a symmetrical handle body--;
For claim 29 has been amended to read:
--A razor handle configured to be connected to a razor cartridge comprising:

a symmetrical handle body being formed from a first material and extending in a longitudinal direction between a front portion and an opposing rear portion wherein the front portion is operatively connectable to the razor cartridge comprising at least one blade having a cutting edge;
the handle body including a connecting portion extending from the front portion and configured to connect to the cartridge to secure the cartridge to the handle body;
the handle body including a median plane extending along the longitudinal direction of the handle body and having an intermediate portion positioned between the front portion and the rear portion, wherein the median plane is normal to an axis along the cutting edge of the at least one blade of the razor cartridge when the razor handle is in a resting position; 
the intermediate portion including at least one supporting element, the at least one supporting element extending longitudinally along the median plane of the handle body and having an outer surface that is a continuation of an outer surface of the intermediate portion along the longitudinal direction; 
the intermediate portion including elastic areas, the elastic areas being formed from a second material that is different from the first material and each being disposed on either side of the at least one supporting element about the median plane, wherein the handle body is more flexible in a lateral side-to-side direction that is perpendicular to a front-rear direction of the handle body, wherein the front-rear direction extends from the front portion to the rear portion of the handle body, wherein the elastic areas are elastic members, 
wherein the elastic areas do not protrude from an outer surface of the handle body, 
wherein a thickness of the front portion is less than a greatest thickness of the intermediate portion of the handle body, and 
wherein a thickness of the rear portion is less than the greatest thickness of the intermediate portion of the handle body, and 
wherein the connecting portion includes two arms extending from the front portion and an elastic tongue configured to flex in a direction perpendicular to a plane defined by the two arms where the razor cartridge is configured to pivot relative to the handle body when secured to the handle body.--
For claim 30, line 4:
“a handle body” amended to –a symmetrical handle body--;
Claims 18-19 and 31 have been cancelled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 11-12, 14-17, 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance: an independent Claims 11, 29-30 are free of the prior art because the prior art does not teach or suggest a symmetrical razor handle including front, intermediate, rear portions, wherein the intermediate portion has two discrete elastic members on each lateral side of the symmetrical handle for rotating and flexing a cartridge, wherein the elastic members are smooth an outer surface of the handle and have a material different than a material of the handle, wherein a greatest thickness of the intermediate portion is greater than the thicknesses of the front and rear portions, with other limitations, as set forth in claims 11 and 29-30.
See the closest art, Armbruster  in view of Schiffer (art of record) show most limitations of the claimed invention, but these art fail to discuss “a symmetrical handle”, where each elastic member is on each lateral side of the symmetrical handle and a greatest thickness of the intermediate portion is greater than the thicknesses of the front and rear portions.
Meier (US 2011/0314677) shows a symmetrical razor handle (Figure 1) that has a flexible portion (18), however, this fails to discuss two elastic members with each is one each lateral side of the symmetrical handle and a greatest thickness of the intermediate portion is greater than the thicknesses of the front and rear portions.
Based on the closest art above, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 11 and 29-30.
Since the independent Claim 11 is directed to the second embodiment of Figures 6-10 (the elected embodiment), claim 17 is read on the second embodiment and no longer withdrawn from consideration because the claim requires all the limitations of allowable claim see the restriction/requirement on 02/09/2021.  Accordingly, claim 17 is also allowed because it is considered to contain allowable subject matter due to its dependency on claim 11. This application is in condition for allowance except for the presence of claims 18-19 are directed to the non-elected embodiment without traverse (discussed with Daniel Lee).  Accordingly, claims 18-19 have been cancelled.
Claims 11-12, 14-17, 22 are considered to contain allowable subject matter due to their dependency on claim 11. Thus, Claims 11-12, 14-17, 22-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/15/2022